

114 S3120 IS: To apply the provisions of the Patient Protection and Affordable Care Act to Congressional members and members of the executive branch.
U.S. Senate
2016-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3120IN THE SENATE OF THE UNITED STATESJune 29, 2016Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo apply the provisions of the Patient Protection and Affordable Care Act to Congressional members
			 and members of the executive branch.
	
		1.Health insurance
			 coverage for certain Congressional members and members of the executive
			 branch
 (a)In generalNotwithstanding section 1312(d)(3)(D) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(D)), Members of Congress, the President, and Vice President shall purchase health insurance coverage through a health insurance exchange established under such Act to enable an individual to directly enroll in a qualified health plan and shall not be eligible to receive any Federal subsidy or contribution to the costs of such coverage through congressional disbursing offices or the Office of Personnel Management (through the Federal Employee Health Benefit Plan), or through tax credits administered by the Internal Revenue Service, unless such a subsidy or contribution is also otherwise available to individuals at a similar income level.
 (b)DefinitionIn this section the term Member of Congress shall have the meaning given such term in section 1312(d)(3)(D)(ii)(I) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(D)(ii)(I)).